        Case:16-17141-JGR Doc#:126 Filed:01/30/19                              Entered:01/30/19 22:32:19 Page1 of 2
                                               United States Bankruptcy Court
                                                   District of Colorado
In re:                                                                                                     Case No. 16-17141-JGR
Dennis K. Obduskey                                                                                         Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1082-1                  User: gentd                        Page 1 of 1                          Date Rcvd: Jan 28, 2019
                                      Form ID: pdf904                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 30, 2019.
db              Dennis K. Obduskey,   132 Wagon Tongue Rd,   Bailey, CO 80421-1057

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 30, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 28, 2019 at the address(es) listed below:
              Douglas B. Kiel    ecfmail@denver13.com
              Holly R. Shilliday    on behalf of Creditor   Wells Fargo Bank, N.A. bknotice@mccarthyholthus.com,
               hshilliday@mccarthyholthus.com;hshilliday@ecf.courtdrive.com
              Ilene Dell’Acqua     on behalf of Creditor   Wells Fargo Bank, N.A. bknotice@mccarthyholthus.com,
               idellacqua@ecf.courtdrive.com;idellacqua@mccarthyholthus.com
              Jane M. Roberson    on behalf of Debtor Dennis K. Obduskey Roberson@JustAskJane.info
              US Trustee   USTPRegion19.DV.ECF@usdoj.gov
                                                                                             TOTAL: 5
Case:16-17141-JGR Doc#:126 Filed:01/30/19                         Entered:01/30/19 22:32:19 Page2 of 2




         81,7('67$7(6%$1.5837&<&2857)257+(67$7(2)&2/25$'2

         'HEWRUB'HQQLV.2EGXVNH\                                     &DVH1R-*5
                   )LUVW1DPH0LGGOH1DPH/DVW1DPH

         'HEWRUB     BBBBBBBBBBBBBBBBBBBBB                           &KDSWHU
                  )LUVW1DPH   0LGGOH1DPH/DVW1DPH




         2UGHU$SSURYLQJ6WLSXODWLRQ$OORZLQJDQG$SSURYLQJ$GPLQLVWUDWLYH)HHV
         DQG([SHQVHV3XUVXDQWWR86&EDQGD

         5REHUVRQ/DZ//&DVDWWRUQH\IRUWKHGHEWRULVDOORZHGDIHHIRUVHUYLFHVKHUHLQRI
         DQGUHLPEXUVHPHQWRIRXWRISRFNHWH[SHQVHVRI&RXQVHOUHFHLYHGSUHSHWLWLRQ
         7KHUHPDLQLQJEDODQFHLVSD\DEOHRXWRIXQGLVWULEXWHGIXQGVFXUUHQWO\KHOGE\WKH
         &KDSWHU7UXVWHH

         ,7,6)857+(525'(5('WKDWWKHKHDULQJVFKHGXOHGIRU-DQXDU\LV9$&$7('




         '$7('-DQXDU\                             %<7+(&2857
                                                                  +( &28
                                                                      2 57


                                                                   BB
                                                                    BBBBBBBB
                                                                           BBBB
                                                                              BBB
                                                                                B BBB
                                                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                   G 6WDWH
                                                                         HV%D
                                                                            % QNUXSW
                                                                            %D
                                                              8QLWHG6WDWHV%DQNUXSWF\-XGJH
